      Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 1 of 6



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                   STIPULATION REGARDING
18                                                       RESPONSE TO PLAINTIFFS’
     Charles Ryan, Director, Arizona Department          MOTION FOR ATTORNEYS’
19   of Corrections; and Richard Pratt, Interim          FEES AND COSTS (DOC. 3017)
     Division Director, Division of Health Services,
20   Arizona Department of Corrections, in their
     official capacities,
21                                         Defendants.

22         Plaintiffs and Defendants’ counsel stipulate to extend the deadline for Defendants

23   to file their response to Plaintiffs’ Motion for Attorneys’ Fees and Costs (Doc. 3017). The

24   current deadline is October 12, 2018. The parties have stipulated to an extension of time

25   until October 19, 2018.

26
27
28
     Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 2 of 6



 1       DATED this 12th day of October 2018.
 2                                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                       By /s/Ashlee B. Hesman
 5                                          Daniel P. Struck
                                            Rachel Love
 6                                          Timothy J. Bojanowski
                                            Nicholas D. Acedo
 7                                          3100 West Ray Road, Suite 300
                                            Chandler, Arizona 85226
 8
                                                Office of the Arizona Attorney General
 9                                              Michael E. Gottfried
                                                Assistant Attorneys General
10                                              2005 N. Central Avenue
                                                Phoenix, Arizona 85004-1592
11
                                                Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
     Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 3 of 6



 1
 2                                     By /s/Amy Fettig
                                       David C. Fathi (Wash. 24893)*
 3                                     Amy Fettig (D.C. 484883)**
                                       ACLU NATIONAL PRISON PROJECT
 4                                     915 15TH St., N.W., 7th Floor
                                       Washington, D.C. 20005
 5
                                       *Admitted pro hac vice. Not admitted in DC;
 6                                     practice limited to federal courts.
                                       **Admitted pro hac vice
 7
                                       Donald Specter (Cal. 83925)*
 8                                     Alison Hardy (Cal. 135966)*
                                       Sara Norman (Cal. 189536)*
 9                                     Corene Kendrick (Cal. 226642)*
                                       Rita K. Lomio (Cal. 254501)*
10                                     PRISON LAW OFFICE
                                       1917 Fifth Street
11                                     Berkeley, California 94710
                                       *Admitted pro hac vice
12
13                                     Daniel C. Barr (Bar No. 010149)
                                       Amelia M. Gerlicher (Bar No. 023966)
14                                     John H. Gray (Bar No. 028107)
                                       PERKINS COIE LLP
15                                     2901 N. Central Avenue, Suite 2000
16                                     Phoenix, Arizona 85012

17                                     Kathleen E. Brody (Bar No. 026331)
                                       ACLU FOUNDATION OF ARIZONA
18
                                       3707 North 7th Street, Suite 235
19                                     Phoenix, Arizona 85013
20                                     Kirstin T. Eidenbach (Bar No. 027341)
21                                     EIDENBACH LAW, PLLC
                                       P. O. Box 91398
22                                     Tucson, Arizona 85752
23
                                       Caroline Mitchell (Cal. 143124)*
24                                     JONES DAY
                                       555 California Street, 26th Floor
25                                     San Francisco, California 94104
26                                     *Admitted pro hac vice

27
28
                                         2
     Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 4 of 6



 1                                     John Laurens Wilkes (Tex. 24053548)*
                                       JONES DAY
 2
                                       717 Texas Street
 3                                     Houston, Texas 77002
                                       *Admitted pro hac vice
 4
 5                                     Attorneys for Plaintiffs Shawn Jensen;
                                       Stephen Swartz; Sonia Rodriguez; Christina
 6                                     Verduzco; Jackie Thomas; Jeremy Smith;
                                       Robert Gamez; Maryanne Chisholm;
 7
                                       Desiree Licci; Joseph Hefner; Joshua
 8                                     Polson; and Charlotte Wells, on behalf of
                                       themselves and all others similarly situated
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         3
      Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 5 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on October 12, 2018, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19   Kathleen E. Brody       kbrody@acluaz.org
20   Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21   Maya Abela              mabela@azdisabilitylaw.org
22   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23   Sara Norman:            snorman@prisonlaw.com
24   Rita K. Lomio:          rlomio@prisonlaw.com
25   Victoria Lopez:         vlopez@aclu.org
26
27
28
                                                 4
      Case 2:12-cv-00601-ROS Document 3029 Filed 10/12/18 Page 6 of 6



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/Ashlee B. Hesman
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              5
